                                     Law Offices of
                                  Joshua Stevens, Esq.
                            420 Lexington Avenue, Suite 2920
                                 New York, NY 10170
                                  Tel # (718) 640.5060

March 13, 2020



                                                     MEMO ENDORSED
By ECF
Hon. Katherine Polk Failla
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 618
New York, NY 10007

Request For Adjournment: United States v. Emeka Nnawuba, 18-cr-117-06

Your Honor:

I represent Mr. Nnawuba in the above-referenced matter, which is currently scheduled for
Sentencing on March 16, 2020 at 3:30pm. We are requesting an adjournment due to the
heightened health concerns with air travel amidst the Coronavirus outbreak. Mr.
Nnawuba resides in Arkansas and is scheduled to take two flights with his infant child
and pregnant wife.

I have spoken with the Government this morning and they take no position regarding the
requested adjournment.

Please advise if any additional information is required.

Respectfully submitted,

       -s-

Joshua Stevens, Esq.

cc: via ECF & email AUSA Robert Sobelman, Esq.
Application GRANTED. The sentencing hearing currently scheduled for
March 16, 2020, is hereby ADJOURNED to April 29, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.


Dated: New York, New York        SO ORDERED.
       March 13, 2020



                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
